DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Ho on 12/14/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1 line 5, the phrase “the transmission” has been changed to ---a transmission---.
In claim 1 line 27, the phrase “in the chute B” has been changed to ---in a chute B---.
In claim 1 line 38, the phrase “a rectangular spring sleeved” has been changed to ---the rectangular spring sleeved---.
In claim 9 line 3, the phrase “a clutch handle” has been changed to ---the clutch handle---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Pub. 2013/0056694 teaches planetary gears with spring engagement, a motor module, braking unit but does not specifically disclose 
the brake unit comprises a coupling A, a coupling B, a rectangular spring, a gear wheel, and a gear rack, wherein a convex column A is disposed on the side of disk A of the coupling A, and two arc blocks A are symmetrically disposed on the outer cylindrical surface of the convex column A; a convex column B is disposed on one side of disk B of the coupling B, and two arc blocks B are symmetrically disposed on the other side; one end of the transmission shaft is slidably mounted in a chute B of the convex column B; spring A is mounted between the groove surface of the chute B and the corresponding end surface of the transmission shaft is always in a compressed state; a circular cavity is disposed in the disk B, and two chutes A are symmetrically provided in the center on the inner ring surface of the circular cavity; two arc blocks B are sleeved on the convex column A, and the two arc blocks B mate with two arc blocks A respectively; one end of a rotary shaft is fixedly connected to the end of the convex column A away from the disk A, and the other end penetrates into the circular cavity of the disk B and is fixedly equipped with a gear wheel; two gear racks engaged with the gear wheel slide on the two chutes A, respectively; the ends of two gear racks away from each other are slidably mounted with a sliding block through a spring B; one end of the rectangular spring sleeved on the arc block A and the arc block B is connected with an arc block A, and the other end is connected with an arc block B; a bracket is disposed in the housing and a friction ring is disposed at the center of the side of the bracket, the friction ring is located in the drum; the coupling A and the coupling B are both located in the friction ring; two tooth sockets are provided symmetrically in the center of the inner ring surface at one end of the friction ring; two sliding blocks on the two gear racks mate with the two tooth sockets respectively; the rectangular spring mates with the friction ring.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654